MARTIN, Judge.
In his first assignment of error, the defendant objects to the trial judge’s finding that certain statements made by the defendant were not made as the result of an in-custody interrogation and that under the circumstances the statements were voluntary and no Miranda warning was necessary.
The facts relevant to this assignment of error are that Officer Merritt, in response to a call, went to the R. B. Lounge to meet a person named “Pee Wee” who was to show him where a rescue was needed. At that time, the defendant, Pee Wee, came out and voluntarily made certain statements to the Officer. Based on these statements, the officer went to a residence where he found the two alleged victims. The defendant rode with the officer to this residence and during this period of time he made certain statements. Further, he made a statement after the officer discovered the alleged victims. At this time, the defendant was placed in the officer’s car. The defendant was not informed of his rights until later at the hospital and again shortly thereafter at the jail.
Defendant contends that these statements were elicited before he had been informed of his rights as guaranteed by Miranda and that the statements should have been excluded. More specifically, he argues that Officer Merritt should have read him his rights as soon as he was placed in the patrol car. It is important to note, however, that Miranda is concerned only with in-custody interrogation. See State v. Lawson, 285 N.C. 320, 204 S.E. 2d 843 (1974). In the Lawson case, the North Carolina Supreme Court went on to say that “Miranda warnings and waiver of counsel are required when and only when a person is being subjected to ‘custodial interrogation’; that is, ‘questioning initiated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way.’ ” (Citations omitted.) State v. Lawson, supra at 323, 204 S.E. 2d at 845.
In the instant case, the defendant was neither in custody nor had he been arrested when he made the statements to Officer Merritt. In addition, there is no evidence whatsoever that he was probed or questioned when he made the statements. The facts indicate that he was merely voluntarily and freely providing information to the police about an emergency situation and he was not a suspect. Since he was not deprived of his *332freedom of action in any significant way, he was not, at that point in time, entitled to the Miranda warnings. Although it is arguable that the defendant was in custody after being placed in the patrol car, there is no evidence of any questions, answers, or interrogation going on after that point in time until he was informed of his rights; The officer’s failure to advise the defendant of his rights after placing him in the car was, therefore, not prejudicial.
The defendant further contends that the trial judge erred when he ruled that the defendant’s statements made at the hospital and later at the police station “were made voluntarily, knowingly and understanding^.” The record discloses that when advised of his rights while at the hospital, defendant said he understood. He made no further statements at that time other than a statement implying that his mother was his lawyer. Later, at the police station, he was again advised of his rights and he again said he understood and that he wanted to talk. The record supports the trial judge’s findings and these statements were properly admitted into evidence.
The defendant’s first assignment of error is therefore overruled.
In his second assignment of error, the defendant contends that the trial court committed prejudical error by admitting the defendant’s statements in view of the fact that there was no waiver signed by the defendant. The defendant bases this exception on the fact that there was no waiver written or signed by the defendant.
We have long recognized that a person accused of a crime, capital or otherwise, could orally or in writing voluntarily waive his constitutional privilege against self-incrimination and his right to legal counsel, and by virtue of G.S. 7A-457 (c) this applies to indigents as well. See State v. Chance, 279 N.C. 643, 660, 185 S.E. 2d 227, 238 (1971).
In the instant case, the trial judge conducted a voir dire hearing in the absence of the jury and found that an oral waiver was freely, voluntarily, effectively, and understanding^ given. There was ample competent evidence to sustain the trial judge’s finding.
The remainder of defendant’s arguments under the second assignment of error have been reviewed and are without merit. The second assignment of error is therefore overruled.
*333In a third assignment of error, the defendant contends and argues on this appeal that the trial judge committed prejudicial error by failing to grant defendant’s motions for nonsuit when made at the close of the State’s evidence and then when renewed at the close of all the evidence. We disagree.
It is well settled that upon a motion for nonsuit
“ . . . the trial judge is required to take the evidence for the State as true, to give to the State the benefit of every reasonable inference to be drawn therefrom and to resolve in the favor of the State all conflicts, if any, therein.” (Citations omitted.) State v. Edwards, 286 N.C. 140, 145, 209 S.E. 2d 789, 792 (1974).
The State’s evidence, in the instant case, tended to show that the defendant called the police, directed the police to the scene of the tragic killing, made certain incriminating statements at the scene, later gave the police a statement; that one of the victims identified the defendant as the attacker; and that bloodstained clothing taken from the defendant tended to incriminate him. This evidence, along with other evidence, taken as true in a light most favorable to the State, is sufficient to survive the defendant’s motions for judgment as of nonsuit.
The defendant’s third assignment of error is therefore overruled.
The defendant had a fair and impartial trial free of prejudicial error.
No error.
Chief Judge Brock and Judge Vaughn concur.